 6:17-cr-00934-HMH           Date Filed 08/28/20     Entry Number 60         Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

United States of America                      )       Cr. No. 6:17-00934-HMH
                                              )
               vs.                            )
                                              )        OPINION & ORDER
Peggy Shelton McCarson,                       )
                                              )
                       Defendant.             )

       This matter is before the court on remand from the United States Court of Appeals for

the Fourth Circuit for further consideration of Defendant Peggy Shelton McCarson’s motion for

compassionate release. In the remand order, the Fourth Circuit stated that

       [t]he district court considered McCarson’s claim that she was eligible for
       compassionate release based on her diagnosis of chronic lymphocytic
       leukemia (“CLL”), but it did not consider her claim that she was eligible for
       compassionate release because her CLL and the failure of her custodial
       facility to effectively quarantine its inmates increased her susceptibility to
       COVID-19.

United States v. McCarson, No. 20-690 (4th Cir. Aug. 27, 2020) (unpublished). The court

orders the Government to respond to the issue of McCarson’s alleged increased susceptibility to

COVID-19 due to the “failure of [the] custodial facility to effectively quarantine its inmates.”

Id. Therefore, the Government is ordered to file a response by September 15, 2020.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge
August 28, 2020
Greenville, South Carolina
